1    GEORGE W. WOLFF (81126)
     MICHAEL W. SQUERI (318408)
2    LAW OFFICE OF GEORGE W. WOLFF
     505 SANSOME STREET, SUITE 1525
3    SAN FRANCISCO, CA 94111-3182
     MAILING ADDRESS
4    P.O. BOX 26749, SAN FRANCISCO, CA 94126-6749
     Telephone: 415-788-1881 ext. 222, 232 |
5    Facsimile: 415-788-0880
     george@wolfflaw.com
6    michael@wolfflaw.com

7    Attorneys for Defendant CANDLE3, LLC

8                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
9
     PRICE SIMMS HOLDINGS LLC, dba                Case No.: 2:18-CV-01851-WBS-KJN
10   Price Simms Auto Group, a California
11   limited liability Company; MARIN
     LUXURY CARS, LLC dba Land Rover              STIPULATION AND ORDER FOR
12   Marin, a California limited liability        CONTINUANCE OF DISCOVERY
     company; PRICE SIMMS PA, LLC dba             DEADLINES AND FOR CONTINUANCE OF
13   McLaren San Francisco and Volvo Palo         TRIAL
14   Alto, a California limited liability
     company; PRICE CARS SR, LLC dba
15   Toyota Marin and Scion Marin (a/k/a          JUDGE: WILLIAM B. SHUBB
     Toyota & Scion Marin and Toyota Marin
16   Used Cars), a California limited liability   PRETRIAL CONFERENCE: FEBRUARY 18,
17   company; PRICE-SIMMS FAIRFIELD,              2020
     LLC dba Mercedes Benz of Fairfield, a
18   California limited liability company;        TRIAL DATE: APRIL 14, 2020
     PRICE-SIMMS FORD, LLC dba Ford
19   Lincoln Fairfield, a California limited
20   liability company; and PRICE SIMMS,
     INC, dba Toyota Sunnyvale, a California
21   corporation,
22                Plaintiffs,
23                vs.
     Candle3, LLC, and DOES 1-20, inclusive,
24               Defendants.
           __________________________
25

26   Candle3, LLC

27                  Counter-Plaintiff,
     CASE NO. 2:18-CV001851-WBS-KNJ                     STIPULATION AND ORDER FOR
28                                                      CONTINUANCE OF DISCOVERY DEADLINES
                                                        AND CONTINUANCE OF TRIAL
1

2    vs.
3
     PRICE SIMMS HOLDINGS LLC, dba
     Price Simms Auto Group, a California
4    limited liability Company; MARIN
     LUXURY CARS, LLC dba Land Rover
5    Marin, a California limited liability
6
     company; PRICE SIMMS PA, LLC dba
     McLaren San Francisco and Volvo Palo
7    Alto, a California limited liability
     company; PRICE CARS SR, LLC dba
8    Toyota Marin and Scion Marin (a/k/a
9
     Toyota & Scion Marin and Toyota Marin
     Used Cars), a California limited liability
10   company; PRICE-SIMMS FAIRFIELD,
     LLC dba Mercedes Benz of Fairfield, a
11   California limited liability company;
12
     PRICE-SIMMS FORD, LLC dba Ford
     Lincoln Fairfield, a California limited
13   liability company; and PRICE SIMMS,
     INC, dba Toyota Sunnyvale, a California
14   corporation; ADAM SIMMS; CHRIS
15
     FIRLE,
              Counter-Defendants
16

17

18

19          Following the August 22, 2019 Motion to Compel Hearing before Magistrate Judge
20
     Kendall J. Newman regarding Plaintiffs’ Initial Disclosures of damages calculations, Judge
21
     Newman recommended that the parties enter into a stipulation to continue the current trial date
22
     of April 14, 2020. As such, with the Court’s guidance and suggestion, the parties through
23

24   counsel of record HEREBY STIPULATE TO THE FOLLOWING:

25          At the direction and suggestion of Judge Newman, by November 22, 2019, Plaintiffs will
26
     serve a preliminary expert report setting forth a computation of damages incurred at each
27
     CASE NO. 2:18-CV001851-WBS-KNJ                     STIPULATION AND ORDER FOR
28                                                      CONTINUANCE OF DISCOVERY DEADLINES
                                                        AND CONTINUANCE OF TRIAL
1    dealership location where Candle3 was to perform work. This analysis of damages will include a
2
     breakdown of the actual work done at each dealership location, what work or equipment was
3
     allocated or reallocated to different dealership locations, including contract modifications, and
4
     what effect that had on the valuation of damages at each location. The expert report will also
5

6    include a breakdown of the mitigation costs for each dealership location.

7           Deposition discovery is stayed until November 22, 2019. All other discovery shall
8
     remain open.
9
            The deadline for the Parties to designate expert witnesses is continued from October 1,
10
     2019 to February 3, 2020.
11

12          The deadline for the Parties to designate expert witnesses for rebuttal purposes is

13   continued from November 1, 2019 to March 2, 2020.
14
            The deadline for all discovery to be completed and for all motions to be filed is continued
15
     from December 2, 2019 to April 1, 2020.
16
            The Final Pretrial Conference is continued from February 18, 2020 to July 20, 2020 at
17

18   1:30 p.m. in Courtroom No. 5, or a later date to be decided by the Court.

19          The trial date is continued from April 14, 2020 to September 15, 2020, or a later date to
20
     be decided by the Court.
21

22                                 IT IS SO STIPULATED
23

24   Dated: September 23, 2019                           SHARTSIS FRIESE LLP
                                                         /s/ Sanjeet S. Ganjam
25                                                       By: SANJEET S. GANJAM
                                                         Attorneys for Plaintiffs         /   Counter
26
                                                         Defendants
27
     CASE NO. 2:18-CV001851-WBS-KNJ                      STIPULATION AND ORDER FOR
28                                                       CONTINUANCE OF DISCOVERY DEADLINES
                                                         AND CONTINUANCE OF TRIAL
1
     Dated: September 23, 2019                           LAW OFFICE OF GEORGE W. WOLFF
2
                                                         /s/ George W. Wolff
3                                                        By: GEORGE W. WOLFF
                                                         Attorneys for Defendant / Counter Plaintiff
4                                                        Candle3, LLC
5

6
                                           ORDER
7

8
            For good cause shown, the above Stipulation is GRANTED as follows:
9
            I-III.   Sections I - III of Judge Shubb’s Pretrial Scheduling Order shall be unchanged.
10
            IV-V. DISCOVERY AND MOTION HEARING SCHEDULE
11

12          (1)      At the direction and suggestion of Judge Newman, by November 22, 2019,

13   Plaintiffs will serve a preliminary expert report setting forth a computation of damages incurred
14
     at each dealership location where Candle3 was to perform work. This analysis of damages will
15
     include a breakdown of the actual work done at each dealership location, what work or
16
     equipment was allocated or reallocated to different dealership locations, including contract
17

18   modifications, and what effect that had on the valuation of damages at each location. The expert

19   report will also include a breakdown of the mitigation costs for each dealership location.
20
            The deadline to disclose any experts and to produce any reports, as set forth in Judge
21
     Shubb’s Pretrial Scheduling Order, was previously continued from July 29, 2019 to October 1,
22
     2019. With the guidance and suggestion of Magistrate Judge Kendall J. Newman, so that the
23

24   parties may engage in meaningful discovery, the deadline to disclose any experts and to produce

25   any reports is continued to February 3, 2020; (2) the deadline to disclose expert testimony
26
     intended solely for rebuttal purposes was previously continued from August 30, 2019 to
27
     CASE NO. 2:18-CV001851-WBS-KNJ                       STIPULATION AND ORDER FOR
28                                                        CONTINUANCE OF DISCOVERY DEADLINES
                                                          AND CONTINUANCE OF TRIAL
1    November 1, 2019. With the guidance and suggestion of Magistrate Judge Kendall J. Newman,
2
     so that the parties may engage in meaningful discovery, the deadline to disclose expert testimony
3
     intended solely for rebuttal purposes is continued to March 2, 2020; and (3) the discovery cut-
4
     off date, including the hearing of all Motions to Compel, was previously continued from
5

6    September 30, 2019 to November 30, 2019. The discovery cut-off deadline and the deadline to

7    file any motions is continued from December 2, 2019 to April 1, 2020.
8
            VI.     FINAL PRETRIAL CONFERENCE
9
            The Final Pretrial Conference, as set forth in Judge Shubb’s Pretrial Scheduling
10
     Order, is continued from February 18, 2020 to July 20, 2020 at 1:30 p.m. in Courtroom No. 5, or
11

12   a later date to be decided by the Court.

13          VII.    TRIAL SETTING
14
            The jury trial, as set forth in Judge Shubb’s Pretrial Scheduling Order, is continued from
15
     April 14, 2020 to September 15, 2020, or a later date to be decided by the Court.
16
            Sections VIII - IX of Judge Shubb’s Pretrial Scheduling Order shall be unchanged.
17

18

19                                  IT IS SO ORDERED
20
     Dated: September 24, 2019
21

22

23

24

25

26

27
     CASE NO. 2:18-CV001851-WBS-KNJ                      STIPULATION AND ORDER FOR
28                                                       CONTINUANCE OF DISCOVERY DEADLINES
                                                         AND CONTINUANCE OF TRIAL
